                                   IN THE UNITED STATES DISTRICT COURT                              Clerk, U. S.
                                                                                                                   Dist
                                    FOR THE WESTERN DISTRICT OF TEX9                                Wester4)of Toj
                                             EL PASO DIVISION

 KIMBERLY PHILLIPS,                                             §
 TDCJ No. 466923,                                               §
      Petitioner,                                               §
                                                                §
 v.                                                             §                       EP-18-CV-284-FM
                                                                §
 LORIE DAVIS, Director,                                         §
 Texas Department of Criminal Justice,                         §
 Correctional Institutions Division,                           §
       Respondent.                                             §

                                     MEMORANDUM OPINION AND ORDER

         Petitioner Kimberly Phillips, a state prisoner confined at the Clements Unit in Amarillo,

Texas, challenges Respondent Lori Davis' custody of him through a pro se petition for a writ of

habeas corpus under 28 U.S.C.                §   2254. Before the court are Phillips' "Petition for a Writ of

Habeas Corpus by a Person in State Custody" (ECF No. 1), filed September 27, 2018; Phillips'

"Memorandum of Law in Support of 28 U.S.C.                     §    2254 Application for Writ of Habeas Corpus

and request for Evidentiary Hearing" (ECF No. 2), filed September 27, 2018; Davis' "Answer

with Brief in Support" (ECF No. 26), filed January 7, 2019; and Phillips' "Reply to

Respondent's Answer with Brief in Support" (ECF No. 31), filed February 26, 2019. After

considering the Petition, Memorandum, Response, Reply, and the applicable law, the Court will

deny the Petition. The Court will additionally deny Phillips a certificate of appealability.

                                 BACKGROUND AND PROCEDURAL HISTORY

        Phillips and Corby Louis Francis were charged with attempted capital murder for the July

26, 1986, shooting of David Parham.' Phillips and Francis were tried separately.



'See Phillips   v.   State,   770 S.W.2d 824, 825 (Tex.   App.E1 Paso   1988, no pet.) (summarizing the facts in this case).
       Parham testified at Phillips' trial that, while he was driving along Transmountain Road,

in El Paso, Texas, he stopped to help two men, later identified as Phillips and Francis, with an

orange Buick Regal pulled over to the side of the road. Parham claimed that after he stopped, the

two men robbed him. Parham further claimed that Phillips then shot him twice and Francis shot

him a third time. Parham also described how Phillips and Francis pushed him down an

embankment, shooting at him again as he slid away.

       Officer Robert Coleman testified at Phillips' trial that early on the morning of July 26,

1986, he was called by Officer Martinez on the radio to check on two suspicious males and an

orange Buick Regal parked on outside a Circle K store. Officer Coleman said he observed the

vehicle pass him while he was driving toward the Circle K:

                A The orange vehicle was going at a slow rate of speed, there was a vehicle
       to it's [sic] right, directly behind it which illuminated the interior of the car as they
       were coming toward us.
                Q Did the car have tinted windows?
                A No it did not.
                Q Were you able to recognize the driver of that vehicle?
                A Yes, I was. My window of the patrol car was rolled down at the time.

                  Q Is the individual that was driving that Buick Regal in the courtroom
       today?
               A Yes, he is.
               Q Where is he sitting?
               A He's sitting to ay right in the chair with a blue shirt on with a beard and
       hair in a ponytail, right there.

               MR. SHANNON: Now, Officer Coleman, what is            why were you able to
       identify     let me ask you this. Why were you able to now identify him?
               A Well, as the Regal came closer together, I was looking directly at the car
       first and I noticed the driver was the only person in the vehicle, at that time he
       passed us up I made eye contact with the driver of the vehicle and noted, I saw his
       face.
               Q Prior to this time, was there any description put out of this driver in any
       spot broadcast?
               A Well, Officer Martinez gave a description of two males, two white males
       with the vehicle, to check them out, however there was no spot broadcast was given
       out, just the one Officer Martinez gave us.


                                                  2
                     Q As the vehicles passed each other, what did you do?
                  A At that time, after looking at the subject, I proceeded northbound
           approximately 30 feet and made a U-turn to go check the vehicle. As I was making
           the U-turn, the vehicle made a sharp right turn on to a residential street and
           proceeded westbound on that street.
                  Q Did he get away from you?
                     A Yeahe did.

                     Q Now, when he eluded you, what did you do?
                A Right after he eluded us, we heard a spot broadcast go over the police
        radio about a crime that had occurred on Transmountain Road.
                Q What reaction did you have to that spot broadcast?
                A The spot broadcast gave a description of the vehicle that was taken from
        the scene of the crime and it clicked to my partner and I that that was the vehicle
        that we had seen and were actually chasing through the residential street.
                Q What did you do then?
                A The spot broadcast gave out that it had two males involved in the crime
        and I noted that there was only one person in the car that we had seen at the time.
        As we pulled up to the Circle K, prior to this incident there was one gentleman
        standing out in front of the Circle K store talking to the clerk. A white male.

               Q So you went back to the Circle K?
               A We went back to the Circle K store and checked the subject that was
       standing out in front of the Circle K store.
               Q And what did you do?
               A We identified ourselves as police officers and we had a routine pat down
       of the subject and it turned out he was holding in his possession a handgun in his
       back pocket.

                    Q Did you eventually arrest this individual?
                    A Yes, we did.
                    Q What was his name?
                    A I believe it was Corby Louis Francis.

State Habeas Court R. (Trial Tr., vol. III, pp. 111-15), pp. 14-18, ECF No. 21-1.

       Phillips was found guilty by a jury on June 10, 1987. He pled true to an enhancement

allegation, and the jury set his punishment at life in prison.

       The Texas Eighth Court of Appeals affirmed Phillips' conviction on December 14, 1988.

Phillips   v.   State,   770 S.W.2d 824 (Tex.   App.El Paso 1988, no pet.).   Phillips did not file a

petition for discretionary review.



                                                       3
        Phillips filed his first state application for writ of habeas corpus challenging his

conviction on April 29, 1988, which was denied without written order on August 31, 1988.

Mandamus Supp. (WR-18,882-01), ECF No. 12-10. Phillips filed another state application for

writ of habeas corpus challenging his conviction on October 18, 2017. State Writ Application

(WR-18,882-04), p. 43, ECF No. 14-1. It was denied without written order on November 22,

2017. Action Taken (WR-18,882-04), ECF 12-18.

        Phillips makes two claims in his Petition filed on September 19, 2018. First, Phillips

argues the prosecutor knowingly used and failed to correct the false testimony of Officer

Coleman during the guilt/innocence phase of his trial. Specifically, he asserts Officer Coleman

made inconsistent statements during Francis's trial about the identity of the driver of the orange

Buick Regal:

       Q: Then you saw the driver of the vehicle?
       A: Just briefly, it was passing, and I was looking more at the car than the driver of
       the vehicle.

Mem. in Supp. 18-19, ECF No.     1.   Second, Phillips claims the prosecution made improper

comments during closing argument which infected it with unfairness. Specifically, he alleges the

prosecutor misstated the facts concerning the source of the bullets recovered form Parham's

body. Pet'r's Pet. 7, ECF No. 1. Phillips claims the prosecutor asserted he shot Parham in the

back, while the forensic evidence indicated Phillips did not fire the bullet which entered

Parham's back. Phillips asks the Court "to vacate the judgement and render an order that

Phillips is actual [sic] innocent of the crime charged." Id.

       Phillips recognizes his petition is untimely, but maintains he diligently pursued his

constitutional rights and the delay was due to failure of the District Clerk to provide transcripts

from his trial and Francis' trial for more than twenty-four years. Id., at 9. Phillips argues the



                                                  4
District Clerk's delay in providing the transcripts made compliance with the statute of limitations

impractical. Alternatively, Phillips argues new evidenceOfficer Coleman's inconsistent

testimony and the evidence concerning the bulletsestablishes his actual innocence.

                                                  APPLICABLE LAW

       The Antiterrorism and Effective Death Penalty Act (AEDPA) provides that claims under

28 U.S.C.   §   2254 are subject to a one-year statute of limitations. 28 U.S.C.        §   2244(d)(l). The

limitations period runs from the latest of four different events: (1) when "the judgment became

final," (2) when "the impediment to filing an application created by the State action in violation

of the Constitution and laws of the United States is removed, if the applicant was prevented from

filing by such State action," (3) when "the constitutional right asserted was initially recognized

by the Supreme Court.        . .   and made retroactively applicable to cases on collateral review," or (4)

when "the factual predicate of the claim or claims presented could have been discovered through

the exercise of due diligence." Id.           §   2244(d)(l)(A)(D).

       The limitations period is tolled by statute when "a properly filed application for State

post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending." Id.     §   2244(d)(2).    "[Am    application is 'properly filed' when its delivery and

acceptance are in compliance with the applicable laws and rules governing filings.               . .   [including]

the time limits upon its delivery." Artuz v. Bennett, 531 U.S. 4,         8   (2000) (emphasis in original).

       Additionally, the limitations period is not jurisdictional and is subject to equitable tolling.

Holland v. Florida, 560 U.S. 631, 645 (2010). Equitable tolling is not, however, available for

"garden variety claims of excusable neglect." Lookingbill v. Cockrell, 293 F.3d 256, 264 (5th

Cir. 2002) (quoting Rashidi         v.   American President Lines, 96 F.3d 124, 128 (5th Cir. 1996)). It is

justified only "in rare and exceptional circumstances." Cousin             v.   Lensing, 310 F.3d 843, 848
(5th Cir. 2002) (quoting Davis        v.   Johnson, 158 F.3d 806, 811(5th Cir. 1998)). Such

circumstances include situations where a petitioner is actively misled by the respondent, "'or is

prevented in some extraordinary way from asserting his rights." Id. (quoting Coleman                v.


Johnson, 184 F.3d 398, 402 (5th Cir. 1999)). Moreover, " [ejquity is not intended for those who

sleep on their rights." Fisher v. Johnson, 174 F.3d 710, 715 (5th Cir. 1999) (quoting Covey v.

Arkansas River Co., 865 F.2d 660, 662 (5th Cir. 1989)). Rather,         " [e]quitable tolling is
appropriate where, despite all due diligence, a plaintiff is unable to discover essential

information bearing on the existence of his claim." Id. at 715 n. 14 (quoting Pacheco          v.   Rice,

966 F.2d 904, 906-07 (5th Cir. 1992)). Furthermore, a petitioner has the burden of proving his

entitlement to equitable tolling. Phillips v. Donnelly, 216 F.3d 508, 511(5th Cir.), modified on

reh 'g, 223 F.3d 797 (5th Cir. 2000). To satisfy his burden, he must show        "(1) that he has been
pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way" of

timely filing his   §   2254 motion. Lawrence v. Florida, 549 U.S. 327, 336 (2007) (quoting Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)).

                                                   ANALYSIS

       A. Statutory Limitations

       In most cases, § 2254's limitations period begins to run when the judgment of conviction

becomes final. 28 U.S.C.       §   2244(d)(1)(A); Clay v. United States, 537 U.S. 522, 524 (2003). A

judgment becomes final when the applicable period for seeking direct review expires. Clay, 537

U.S. 522 at 525; Un ited States v. Gamble, 208 F.3d 536, 536-3 7 (5th Cir. 2000) (per curiam).

       Here, Phillips' conviction became final on January 13, 1989, when the time for him to

file a petition for discretionary review with the Texas Court of Criminal Appeals expired. See

Tex. R. App. Proc. 68.2(a) ("The petition must be filed within 30 days after.. . the day the court
of appeals' judgment was rendered.         . .   ."). Hence, the federal limitations period would have

expired one year later, on January 15, 1990. 28 U.S.C.              §   2244(d)(1)(A).

          However, the AEDPA did not become law until April 24, 1996. In cases where the

limitation period expired before AEDPA's enactment, the courts will allow a petitioner a

reasonable amount of time to file a federal habeas petition. United States               v.   Flores, 135 F.3d

 1000, 1005 (5th cir. 1998); Flanagan        v.   Johnson, 154 F.3d 196, 200 (5th cir. 1998). The Fifth

Circuit Court of Appeals determined a reasonable time is the one-year period from the date of the

AEDPA's enactment. Flores, 135 F.3d at 1006; Flanagan, 154 F.3d at 200.

        The Court deems Phillips' Petition filed on September 19, 2018, the day he signed the

certificate of service and presumably placed it in the prison mail system. United States v.

Patterson, 211 F.3d 927, 930 (5th Cir. 2000) (citing Spotville             v.   Cain, 149 F.3d 374, 378 (5th

Cir. 1998)). The Court accordingly finds Phillips clearly did not file his Petition within one year

of the date of the AEDPA's enactment, and his Petition is untimely under § 2244(d)(1)(A).

       Phillips maintains the District Clerk's Office prevented him from obtaining his transcripts

and Francis' trial transcripts until 2012. Pet'r's Pet. 9, ECF No. 1. He claims he needed these

transcripts to file his Petition because he based his first claim on Officer Coleman's inconsistent

testimony. Thus, Phillips suggests that an unconstitutional "State action" impeded him from

filing for federal habeas corpus relief. 28 U.S.C.          §   2244(d)(1)(B).

       "In order to invoke     §   2244(d)(1)(B), the prisoner must show that: (1) he was prevented

from filing a petition (2) by State action (3) in violation of the Constitution or federal law."

Egerton   v.   Cockrell, 334 F.3d 433, 436 (5th Cir. 2003). "[T]he plain language of the statute

makes clear that whatever constitutes an impediment must prevent a prisoner from filing his

petition." Lloyd v. Van Natta, 296 F.3d 630, 633 (7th Cir. 2002). Phillips offers no evidence of



                                                        7
    the State preventing him from filing his petition; he only offers reasons for why he delayed filing

    his petition. His claim concerning the District Clerk is insufficient for him to invoke
                                                                                            §

    2244(d)(l)(B).

            Additionally, in United States v. MacCollom, 426 U.S. 317 (1976), the Supreme Court

    addressed an indigent petitioner's right to a copy his trial transcripts. The Court held Congress

    may restrict expenditures of public funds to provide a transcript for 28 U.S.C.            §
                                                                                                   22552   movants.

    Id., at 323. The Court reasoned this restriction on free transcripts did not violate the Due Process

    Clause of the Fifth Amendment, as collateral attacks on sentences usually arise from events

    occurring outside the courtroom or events occurring in the courtroom which the defendant

    experienced and does not need a transcript to recall. Id., at 327-28. While a transcript might aid

    in supporting a claim, it will "rarely, if ever" illuminate a reason for collateral attack on a

    sentence. Id. Consequently, federal courts of appeal have held that the delay of obtaining a

transcript is generally not an impediment for timely filing of a habeas petition. Clark v.

    Oklahoma, 468 F.3d 711, 714 (10th Cir. 2006); Randolph            v.   Taylor, 69 F. App'x 824, 825 (9th

Cir. 2003); Donovan       v.   Maine, 276 F.3d 87, 93 (1st Cir. 2002); Miller        v.   Cason, 49 F. App'x

495, 497 (6th Cir. 2002); Lloyd v. Vannatta, F.3d 630, 632-3 3 (7th Cir. 2002); Crawford v.

Costello, 27 F. App'x 57, 59 (2d Cir. 2001); Gassler v. Bruton, 255 F.3d 492, 495 (8th Cir.

2001); Jihadv. Hvass, 267 F.3d 803, 806 (8th Cir. 2001).

           Phillips' claims do not concern a constitutional right recognized by the Supreme Court

within the last year and made retroactive to cases on collateral review. 28 U.S.C.                  §

2244(d)(1)(C). So, he cannot benefit from            §   2244(d)(1)(C).


2
 28 U.s.c § 2255 provides the process for a motion to vacate a sentence for federal prisoners while 28 u.s.c.
                                                                                                               §
2254 provides the process for a writ of habeas corpus for state prisoners. These sections mirror each other and
establish similar processes for reviewing collateral attacks on sentences.


                                                           8
        In addition, the date of the discovery of the factual predicate will not save Phillips'

claims. Id.,   §   2244(d)(1)(D). The AEDPA bars a claim made more than twelve months from

the date "on which the factual predicate of the claim or claims presented could have been

discovered through the exercise of due diligence." Id. Phillips alleges the Francis trial

transcripts were completed by August 31, 1987, which was shortly after his own conviction on

June 10, 1987. Pet'r's Reply 4, ECF No. 31. Thus, Phillips had twelve months, or until August

31, 1988, to discover the factual predicate for his claim. Furthermore, Phillips fails to explain

the thirty-nine-month gap between the date he actually obtained the transcripts in December of

2012, and the date he filed his second habeas application in the 168th District Court in March of

2016. Id., at 6. Phillips cannot rely on § 2244(d)(1)(D).

        B. Statutory Tolling

        The limitations period is tolled by statute when "a properly filed application for State

post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending." Id.      §   2244(d)(2). The statutory tolling provision contained in      §   2244(d)(2) also apply

to the grace period.       Fields   v.   Johnson,   159 F.3d 914, 916 (5th Cir. 1998).

        Phillips' first state habeas application "was dated April 29, 1988 and was disposed on

August 31, 1988." Mandamus Supp., ECF No. 12-10. Thus, it preceded the AEDPA's

enactment, and did not toll the limitations period. Phillips filed another state application for writ

of habeas corpus challenging his conviction on October 18, 2017. State Writ Application (WR-

18,882-04), p. 43, ECF No. 14-1. It was denied without written order on November 22, 2017.

Action Taken (WR- 18,882-04), ECF 12-18. It also did not toll the limitations period because

Phillips filed it after the expiration of the statutory limitations period. Scott v. Johnson, 227 F.3d

260, 263 (5th Cir. 2000) ("[S]tate habeas application did not toll the limitation period under
                                                                                                         §
 2244(d)(2) because it was not filed until after the period of limitation had expired.

 Consequently, statutory tolling does not apply in this case. Phillips' Petition, filed on September

 19, 2018, was over twenty-one years and four months too late.

        C. Equitable Tolling

        Despite AEDPA's statute of limitations, the Supreme Court held in Holland v. Florida,

560 U.S. 631(2010), that equitable tolling applied to    §   2244(d). Id. at 649. But a petitioner is

"entitled to equitable tolling' only if he shows '(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstance stood in his way' and prevented timely

filing." Madden v. Thaler, 521 Fed. App'x. 316, 322 (5th Cir. 2013) (quoting Pace         v.


DiGuglielmo, 544 U.S. 408, 418 (2005)). And equitable tolling principally applies when (1) one

party actively misled the other; or (2) an extraordinary circumstance prevents a party from

asserting their rights. Id. Equitable tolling is only available in "rare and exceptional

circumstances." Davis v. Johnson, 158 F.3d 806, 811(5th Cir. 1998).

       Phillips first argues equitable tolling applies to the time period from his conviction to the

date he obtained the transcripts of the trials. Pet'r's Reply 7, ECF No. 31. He contends the

168th District Clerk's Office obstructed his diligent pursuit of his trial transcripts for twenty-four

years by ordering them unavailable and consistently refusing to answer his letters inquiring about

their availability. Id. He claims his lawyer first filed a motion to request a copy of his trial

transcript on or about August 1, 1988, but the motion was denied. Id.

       Next, Phillips insists he wrote letters to the 168th District Clerk's Office requesting the

cost of his trial transcript, but these went unanswered for years. Id. Petitioner says he then

enlisted the assistance of his mother, aunt, and an attorney to acquire the transcripts. Id. Once




                                                 10
 he obtained his trial transcripts in late 2012, he requested and obtained Francis's trial transcripts

 on or about December 14, 2012. Id., at 5, 7.

         Even if Phillips established an entitlement to equitable tolling until December 14, 2012,

 he failed to establish equitable tolling for the subsequent thirty-nine months. To overcome the

 statute of limitations, he must demonstrate an entitlement to equitable tolling for the period

 covering the date he obtained the transcripts until the date he filed his Petition. However,

 Phillips fails to do so. Thus, he fails to establish an entitlement to equitable tolling for this time

period as he provides no reason for the delay. Phillips' Petition is limitations-barred, and he is

not entitled to equitable tolling.

        D. Actual Innocence

        Phillips argues that his actual innocence allows the court to adjudicate his claims based

upon the merits. Id. at 8. He contends the new evidence establishes his innocence which negates

any statute of limitations or lack of equitable tolling.

        A claim of innocence may allow a habeas petitioner to have his otherwise time-barred

constitutional claim adjudicated on the merits. Herrera     v.   Collins, 506 U.S. 390, 404 (1993). A

court should permit a petitioner to argue the merits of a claim if the evidence causes the court to

have a lack confidence in the outcome of the trial.    Schiup v. Delo,   513 U.S. 298, 316 (1995).

        To establish a credible claim of actual innocence, a petitioner must provide support not

previously presented at trial for his allegations through either eyewitness testimony, scientific

evidence, or physical evidence. Id. at 324. The new evidence must "persuade[] the district court

that, in light of the new evidence, no juror, acting reasonably would have voted to find him guilty

beyond a reasonable doubt." Id. at 329. Critically, a petitioner must establish his factual

innocence and not simply that the evidence was legally insufficient. Sawyer v. Whitley, 505 U.s.



                                                  11
 333, 339 (1992). Factual innocence means establishing the petitioner did not in fact
                                                                                      commit the
 crime. See   id.,   at 340 ("A prototypical example of 'actual innocence' in a colloquial sense is the

 case where the State has convicted the wrong person of the crime."). The petitioner must

 establish any new evidence would more likely than not cause a juror to have a reasonable doubt

 about his guilt. Id., at 346; Schiup, 513 U.S. at 327.

         Phillips presents two separate claims which he maintains establish his actual innocence:

 (1) the inconsistent testimony of Officer Coleman, and (2) evidence about the bullets recovered

from Parham's body.

        Phillips' first claim stems from Officer Coleman's testimony. At Francis's trial, held

before Philips' trial, Officer Coleman testified he "briefly" saw the driver, stating "it was passing

and I was looking more at the car than the driver of the vehicle." Pet'r's Mem. in Supp. 13, ECF

No. 2.Id. at 13. At Phillips' trial, Officer Coleman testified that he recognized the driver of the

orange Buick Regal because the "window of the patrol car was rolled down at the time" and that

he "made eye contact with the driver." Id., at 12-13. He then identified Phillips in the

courtroom as the individual he had observed driving the orange Buick Regal. Phillips argues the

discrepancy between the testimony at each trial established grounds to impeach Officer

Coleman. Id. Thus, he insists, he could have caused the jury to doubt Officer Coleman's

credibility. Id.

        Demonstrating the ability to impeach a witness with prior inconsistent statements is not

new reliable evidence.      " [N]ew reliable evidence' [is] 'exculpatory scientific evidence,
trustworthy eyewitness accounts, or critical physical evidence."     Fratta   v.   Davis,   889 F.3d 225

(5th Cir. 2018) (quoting Schiup, 513 U.S. at 324). Simply put, the potential impeachment of

Officer Coleman is not new reliable evidence as it is neither new scientific evidence, a new



                                                    12
 eyewitness account, nor new physical evidence. Moreover, even if Phillips had successfully

 impeached Officer Coleman, the other evidence of his guilt was overwhelming.

         Phillips' second claim arises from testimony about the source of the bullets retrieved

 from Parham's body. Pet'r's Mem. in Supp. 15-16, ECF No. 2. Phillips contends the
                                                                                   testimony
 at Francis' trial conflicted with the testimony at his trial.   He argues this evidence demonstrates

 a twisting of the facts by the prosecutor, which misled the jury into thinking he shot Parham in

 the back. Id. at 16.

        Like the claim about Officer Coleman's testimony, this is not new evidence. It merely

 suggests the witness could have been impeached about the source and location of the bullets

retrieved from Parham's body. This impeachment evidence fails to establish Phillips' actual

innocence, as it is neither new scientific evidence, a new eyewitness account, nor new physical

evidence. And again, the evidence of Phillips' guilt was overwhelming.

        Phillips' claims only attack the sufficiency of the testimony about identifying him in the

vehicle and the location of the bullets by raising the possibility of impeaching the witnesses.

When viewed in light of the entire record, neither of these claims establish Phillips did not in fact

commit the crime or cause the court to question whether a reasonable juror would find him

guilty. Thus, the discrepancies fail to establish Phillips' actual innocence, which would allow

him to overcome the AEDPA's statute of limitations and permit the Court to adjudicate his

claims on their merits.

                                    EVIDENTIARY HEARING
       Phillips requests an evidentiary hearing to further develop the record in support of his

claims. A federal court's review of claims "is limited to the record that was before the state

court." Cullen v. Pinhoister, 563 U.S. 170, 181 (2011); Blue v. Thaler, 665 F.3d 647, 656 (5th

Cir. 2011). A court may hold an evidentiary hearing only when the petitioner shows that (1) a

                                                   13
 claim relies on a new, retroactive rule of constitutional law that was
                                                                        previously unavailable, (2) a
 claim relies on a factual basis that could not have been previously
                                                                      discovered by exercise of due
 diligence, or (3) the facts underlying the claim show by clear and
                                                                    convincing evidence that, but
 for the constitutional error, no reasonable juror would have
                                                              convicted the petitioner. 28 U.S.C.            §
 2254(e)(2).

         Here, Phillips' claims are time barred and he is not entitled to equitable tolling.
                                                                                             He does
 not rely on a new rule of constitutional law or new evidence. He could have
                                                                             timely discovered
 the factual basis for his claims through the exercise of due diligence. The evidence
                                                                                      of his guilt is
 overwhelming. Therefore, he is not entitled to an evidentiary hearing.

                              CERTIFICATE OF APPEALABILITY
        A certificate of appealability "may issue.. . only if the applicant has made a substantial

 showing of the denial of a constitutional right." 28 U.S.C.          §   2253(c)(2); Gonzalez v. Thaler, 132
 S. Ct. 641, 646 (2012). In cases where a district court rejects a petitioner's constitutional
                                                                                               claims
on the merits, "[t]he petitioner must demonstrate that reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong." Slack v. McDaniel, 529

U.S. 473, 484 (2000). To warrant a grant of the certificate as to claims that the district court

rejects solely on procedural grounds, the petitioner must show both "that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling." Id.

        In this case, Phillips has not made a substantial showing of the denial of a constitutional

right. His claims are time-barred and he is not entitled to equitable tolling. Thus, reasonable

jurists could not debate the denial of Phillips'   §   2254 petition or find that the issues presented are
adequate to deserve encouragement to proceed. Miller-El          v.   Cockrell, 537 U.S. 322, 327 (2003)
(citing Slack, 529 U.S. at 484). Therefore, the Court shall not issue a certificate of appealability.


                                                       14
                                CONCLUSIONS AND ORDERS
       The Court concludes that Phillips' Petition is time barred and his is not entitled to

equitable tolling. The Court further concludes that Phillips is not entitled to a certificate of

appealability. The Court, therefore, enters the following orders:

       IT IS ORDERED that Petitioner Kimberly Phillips' motion for an evidentiary hearing is
DENIED.

       IT IS FURTHER ORDERED that Petitioner Kimberly Phillips' "Petition for a Writ of
Habeas Corpus by a Person in State Custody" under 28 U.S.C.      §   2254 (ECF No. 1) is DENIED.
       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
       IT IS FURTHER ORDERED that all pending motions are DENIED.

       IT IS FINALLY ORDERED that the District Clerk shall CLOSE this case.

       SIGNED this            day of September 2019.




                                                     FRAN1 MONTALVO
                                                     UNITED STATES DISTRICT JUDGE




                                                15
